DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 25, along with respective dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support was found in the original disclosure for “parsing the bitstream to obtain second indication information associated with the to-be-processed image unit according to the first indication information”. Parsing the bitstream to obtain second indication information “according to” the first indication information necessarily suggests the “parsing the bitstream to obtain second indication information” is modified/altered/dependent on the “first indication information”. There is no support for this suggestion in the original disclosure. Obtaining the second indication information is performed by the second parsing module 73 in the decoder of fig. 11 (see ¶0217-0220 of the application as filed). This parsing happens regardless of the binary value of the “first indication information”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9, 10 and 19-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang Han [US 20170214932 A1: already of record] in view of Son Eunyong et al. [US 20180220149 A1: already of record].
Regarding claim 9, Huang teaches:
(i.e. A method and apparatus for deriving a sub-block motion vector for the current sub-block based on a motion-model function depending on the current sub-block location are disclosed- Abstract), comprising: 
parsing a bitstream to obtain first indication information (i.e. syntax element- ¶0008) associated with a (i.e. current block- ¶0008) first to-be-processed image area (i.e. A syntax element can be signaled for the current block to indicate whether the affine Merge mode is used for the current block- ¶0008), the first indication information indicating that an affine mode is included in a set of candidate (i.e. a Merge candidate list- ¶0008) prediction modes for the first to-be-processed image area(i.e. the three affine parameter motion vectors are inserted into a Merge candidate list for encoding or decoding of the current block - ¶0008), the first to-be-processed image area including a to-be-processed image unit (i.e. sub-blocks (e.g. sub-PUs)- ¶0014, 120 in fig. 1) smaller than the first to- be-processed image area (i.e. the present invention divides a current block (e.g. a prediction unit (PU) in HEVC) into sub-blocks (e.g. sub-PUs)- ¶0014); 
parsing the bitstream to obtain second indication information associated with the to-be-processed image unit according to the first indication information (i.e. A syntax element can be signaled for the current block to indicate whether the additional inter prediction mode is used for the current block. The syntax element can be signaled after a second syntax element for a Merge flag for the current block in a bitstream- ¶0009), the second indication information indicating a prediction mode (i.e. the motion-model function) for the to-be-processed image unit from the set of candidate prediction modes (i.e. If an additional inter prediction mode is enabled, a sub-block motion vector can be derived for each sub-block of the current block based on the motion-model function and the three motion vectors after one or more of the three motion vectors being refined- ¶0009), and the set of candidate prediction modes including a first candidate affine mode, a second candidate affine mode (i.e. The affine parameter motion vectors can be used in an additional inter prediction mode, wherein at least one of the affine parameter motion vector has been refined according to MVD. In other words, if the additional inter prediction mode is used for the current block (e.g. a PU), each sub-PU in the current block can be predicted using the corresponding sub-block motion vector, where the corresponding sub-block motion vector is derived based on one or more refined affine parameter motion vectors- ¶0026); and 
determining a predicted image of the to-be-processed image unit according to the prediction mode (i.e. Each sub-block is then predicted using a sub-block motion vector if the additional inter prediction mode is used for the current block- ¶0009). 
However, Huang does not teach explicitly:
translational mode.
In the same field of endeavor, Son teaches:
translational mode (i.e. For example, if the value of the affine motion flag is 0, the decoding device may apply the existing translational motion model- ¶0137). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Huang with the teachings of Son to eliminate or reduce the amount of data for the motion vectors of the control points and thus improve overall coding efficiency (Son- ¶0016).

Regarding claim 10, Huang and Son teach all the limitations of claim 9 and Huang further teaches:
	wherein the first to-be-processed image area comprises one of an image frame group, an image frame, an image tile set, an image slice set, an image tile, an image slice, an image encoding unit set, or an image encoding unit (i.e. The current block may correspond to a prediction unit (PU) and the affine Merge mode can be enabled only when the PU belongs to a selected PU partition type set, wherein the selected PU partition type set consists of one or more PU partition types selected from [2N×2N, 2N×N, N×2N, 2N×nU, 2N×nD, nL×2N, nR×2N]- ¶0008).   


However, Huang does not teach explicitly:
wherein the set of candidate prediction modesSerial No.: 15/923,434 comprises one or more translational modes.  
In the same field of endeavor, Son teaches:
	wherein the set of candidate prediction modesSerial No.: 15/923,434 comprises one or more translational modes (i.e. For example, if the value of the affine motion flag is 0, the decoding device may apply the existing translational motion model- ¶0137).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Huang with the teachings of Son to eliminate or reduce the amount of data for the motion vectors of the control points and thus improve overall coding efficiency (Son- ¶0016).

Regarding claim 20, Huang and Son teach all the limitations of claim 19 and Huang further teaches:
wherein the first indication information indicates the set of candidate prediction modes further comprises one or more affine modes (i.e. In this case, an affine Merge mode using the three affine parameter motion vectors may be enabled, and the three affine parameter motion vectors are inserted into a Merge candidate list for encoding or decoding of the current block- ¶0008).  

Regarding claim 21, Huang and Son teach all the limitations of claim 19 and Huang further teaches:
wherein the first indication information indicates the set of candidate prediction modes does not comprise any affine mode (i.e. when the motion model function does not corresponds to the affine motion-model function- ¶0007).  

Regarding claim 22, Huang and Son teach all the limitations of claim 9 and Huang further teaches:
(i.e. a syntax element to indicate whether the new Merge mode is allowed (i.e., enabled) for associated video data can be signaled in a sequence level such as sequence parameter set (SPS)- ¶0008… The syntax element may also be derived implicitly at a decoder side- ¶0009).

Regarding claim 23, Huang and Son teach all the limitations of claim 19.
However, Huang does not teach explicitly:
wherein motion vectors in all pixel positions of the to-be-processed image unit are the same when the prediction mode is one of the translational modes
In the same field of endeavor, Son teaches:
wherein motion vectors in all pixel positions of the to-be-processed image unit are the same when the prediction mode is one of the translational modes (i.e. the conventional inter prediction method is based on a method ( translational motion model) that compensates for the translational motion. The translational motion model derives a reference block matching the current block based on a single motion vector to perform inter prediction- ¶0092).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Huang with the teachings of Son to eliminate or reduce the amount of data for the motion vectors of the control points and thus improve overall coding efficiency (Son- ¶0016).

Regarding claim 24, Huang and Son teach all the limitations of claim 19 and Huang further teaches:
wherein a motion vector of each pixel position of the to-be-processed image unit relates to the pixel position when the prediction mode is one of the affine modes (i.e. Examiner’s comments- The above section of the claim amount to a Contingent Limitation and will be given the broadest reasonable interpretation per MPEP 2111.04 II along with any claims that are dependent on such Contingent. Thereby any claims that are dependent on the “one or more decoded frames” and/or “one or more 10reference frames”).

Regarding claim 25, apparatus claim 25 is drawn to the apparatus using/performing the same method as claimed in claim 9. Therefore apparatus claim 25 corresponds to method claim 9, and is rejected for the same rationale as used above.  

Regarding claim 26, Huang and Son teach all the limitations of claim 25 and Huang further teaches:
	wherein the first to-be-processed image area comprises one of an image frame group, an image frame, an image tile set, an image slice set, an image tile, an image slice, an image encoding unit set, or an image encoding unit (i.e. sub-block- ¶0006).

Regarding claim 27, Huang teaches all the limitations of claim 25.
However, Huang does not teach explicitly:
wherein the first value is 0, and the second value is 1.  
In the same field of endeavor, Son teaches:
	wherein the first value is 0 (i.e. For example, if the value of the affine motion flag is 0, the decoding device may apply the existing translational motion model- ¶0137), and the second value is 1(i.e. For example, the decoding device may apply the affine motion model if the value of the received affine motion flag is 1- ¶0137).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Huang with the teachings of Son to eliminate or reduce the amount of data for the motion vectors of the control points and thus improve overall coding efficiency (Son- ¶0016).


	wherein the first indication information is a syntax element encoded in the bitstream (i.e. a syntax element to indicate whether the new Merge mode is allowed (i.e., enabled) for associated video data can be signaled in a sequence level such as sequence parameter set (SPS)- ¶0008… The syntax element may also be derived implicitly at a decoder side- ¶0009).

Regarding claim 29, Huang and Son teach all the limitations of claim 25.
However, Huang does not teach explicitly:
wherein motion vectors in all pixel positions of the to-be-processed image unit are the same when the prediction mode is one of the translational modes
In the same field of endeavor, Son teaches:
wherein motion vectors in all pixel positions of the to-be-processed image unit are the same when the prediction mode is one of the translational modes (i.e. the conventional inter prediction method is based on a method ( translational motion model) that compensates for the translational motion. The translational motion model derives a reference block matching the current block based on a single motion vector to perform inter prediction- ¶0092).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Huang with the teachings of Son to eliminate or reduce the amount of data for the motion vectors of the control points and thus improve overall coding efficiency (Son- ¶0016).

Regarding claim 30, Huang and Son teach all the limitations of claim 25.
	wherein a motion vector of each pixel position of the to-be-processed image unit relates to the pixel position when the prediction mode belongs to the set of candidate affine modes (i.e. Examiner’s comments- The above section of the claim amount to a Contingent Limitation and will be given the broadest reasonable interpretation per MPEP 2111.04 II along with any claims that are dependent on such Contingent. Thereby any claims that are dependent on the “one or more decoded frames” and/or “one or more 10reference frames”).
Allowable Subject Matter
Claims 1-4, 7 and 8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488